                  Case 19-12378-KBO                Doc 986         Filed 05/11/20          Page 1 of 3
                                      Justin N. Kattan                                                          Dentons US LLP
                                                                                                     1221 Avenue of the Americas
                                      justin.kattan@dentons.com                                        New York, NY 10020-1089
                                      D   +1 212-768-6923                                                          United States


                                                                                                                    dentons.com




May 11, 2020


Via CM/ECF
The Honorable Karen B. Owens
United States Bankruptcy Court
District of Delaware
824 N. Market Street
Wilmington, Delaware 19801


         Re:       In re Dura Automotive Systems, LLC, et al., Case No. 19-12378 (KBO)

         The Official Committee of Unsecured Creditors (the “Committee”) respectfully submits
this letter pursuant to this Court’s May 5, 2020 letter to counsel regarding Protocol for May 12,
2020 Hearing – Presentation of Evidence [Docket No. 951] (the “Court’s Letter”). In response to
the Court’s Letter the Committee respectfully submits as follows:

Regarding Testimony

    1. The Committee plans to sponsor John Greene of Bardin Hill Investment Partners LP (the
       “Witness”).
    2. Because the Witness is not within the Committee’s control, the Witness’s direct testimony
       will not be presented by declaration.
    3. The Witness is located in New York, New York.
    4. The Witness will be testifying from home.
    5. No other individual will be in the room with the Witness during his testimony.
    6. The Witness will have the following documents with him during his testimony:
               a. All exhibits provided by the Debtors in the Debtors’ Witness and Exhibit List for
                  May 12, 2020 Hearing [Docket No. 983].
               b. All exhibits listed below.
    7. The Debtors, through their counsel, Kirkland & Ellis LLP, have reserved the right to cross
       examine the Witness.
    8. The Committee reserves the right to examine any witness called or listed by any party—or
       to call additional witnesses for rebuttal purposes.

Bingham Greenebaum ► Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► Hamilton Harrison & Mathews ► Mardemootoo Balgobin ►
HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► For more on the firms that have joined Dentons, go to dentons.com/legacyfirms
             Case 19-12378-KBO             Doc 986   Filed 05/11/20   Page 2 of 3
                             Hon. Karen B. Owens                                         dentons.com
                             May 11, 2020
                             Page 2




Regarding Documentary Evidence
The Committee intends to submit the following as exhibits in connection with the May 12, 2020
Hearing.
   1. Joint Chapter 11 Plan of Dura Automotive Systems, LLC and its Debtor Affiliates [Docket
      No. 572].
   2. Declaration of Jill Frizzley, Independent Manager of Dura Automotive Systems, LLC, and
      Dura Operating, LLC, in Support of the Proposed European Transaction and the North
      American Transaction [Docket No. 980].
   3. Declaration of James E. Riedy, Chief Financial Officer and Executive Vice President of
      Dura Automotive Systems, LLC, in Support of the Proposed European Transaction and the
      North American Transaction [Docket No. 978].
   4. Declaration of Mark Berger, Managing Director at Portage Point Partners, LLC, in Support
      of the Proposed European Transaction and the North American Transaction [Docket No.
      979].
   5. Declaration of Richard W. Morgner in Support of the Proposed European Transaction and
      the North American Transaction [Docket No. 977].
   6. Notice of Debtors’ Entry into Stock and Asset Purchase Agreement for Sale of Debtors’
      European Business [Docket No. 894]
   7. Notice of Debtors’ Entry into Stock and Asset Purchase Agreement for Sale of Debtors’
      North American Business [Docket No. 931].
   8. Motion of the Official Committee of Unsecured Creditors for Entry an Order Granting
      Derivative Standing and Authority to Prosecute and Settle Claims on Behalf of the Debtors’
      Estate [Docket No. 880-1].
   9. Official Committee of Unsecured Creditors’ Complaint [Docket No. 880-1].
   10. First Request for Production of Documents by the Official Committee of Unsecured
       Creditors to the Debtors.
   11. Second Request for Production of Documents by the Official Committee of Unsecured
       Creditors to the Debtors.
   12. March 9, 2020 Letter from Bill Arnault to Justin Kattan advising that that prepetition, the
       Debtors assessed potential claims and causes of action against various parties, including
       the Debtors’ Prepetition Term Loan Secured Parties and Prepetition ABL Secured Parties.
   13. The Committee reserves the right to use exhibits introduced by any other party at the May
       12, 2020 Hearing.
              Case 19-12378-KBO             Doc 986   Filed 05/11/20    Page 3 of 3
                              Hon. Karen B. Owens                                          dentons.com
                              May 11, 2020
                              Page 3




       The Committee has made its best effort to identify all exhibits that it intends to use at the
Hearing, and the Committee reserves the right to add additional exhibits as circumstances require,
and will supplement this submission as needed. The Committee also reserves the right to use
additional documents for impeachment.


                                                             Very truly yours,
                                                             /s/ Justin N. Kattan
                                                             Justin N. Kattan
